Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV pertaining to Figure 4 in the reply filed on January 14, 2021 is acknowledged. Applicant indicated Claims 12-20 and 25-32 read on Species IV. 
Examiner agrees with Applicant’s assertion that Claims 12-14, 16-20  read on the elected Species. 
However, Examiner disagrees with Applicant’s assertion that claims 15 and 25-34 read on the elected Species, as explained below.

Regarding claim 15.  Claim 15 withdrawn from further consideration as being drawn to a nonelected species.  
Claim 15 requires the electronic circuit comprised a printed circuit board.  Neither Figure 4, nor applicant’s specification discloses a PCB for figure 4.  Furthermore, this appears to read upon non-elected species I, figure 2 which requires a PCB.

Regarding claim 25.  Claim 25 withdrawn from further consideration as being drawn to a nonelected species.  
Claim 25 requires the metal guard configured to receive an AC potential with respect to the second metal feature.

Applicant non-elected species II FIG. 3A, discloses in applicant’s specification in paragraph [0031] applying an AC signal between at least one of the guard vias 320, 322 and the vulnerable signal via 315
Applicant non-elected species III FIG. 3B, discloses in applicant’s specification in paragraph [0032] applying an AC signal between the guard traces 370, 372 and the vulnerable trace
Applicant’s elected species IV does not disclose in the originally filed specification configuring the metal guard to receive an AC potential with respect to the second metal feature.

Claims 26-34 are withdrawn for dependence upon a non-elected species claim.

Therefore, Claims 15, 21, 23, 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 14, 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12.  Claim 12 recites the limitation “circuitry configured to realize and carry out at least one functionality” in the second line of the claim language.
It is unclear as to what applicant is attempting to claim here as no specific configuration of the circuitry is claimed and no functions of circuit is claimed. 
It is unclear as to what functionality applicant is attempting to claim.
For the purpose of examination, examiner shall interpret “circuitry configured to realize and carry out at least one functionality” limitation to be any “circuit” element.

Regarding claim 12. Claim 12 recites the limitation "the functional circuitry" in the eighth line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 14, 16-20 are rejected for dependence upon a 112(b) rejected instance claim.
Regarding claim 16. Claim 16 recites the limitation "the metal" in the first line of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvaraj et al (U.S. 2016/0300907).

Regarding claim 12. Selvaraj et al disclose an electronic circuit (FIG. 2), comprising:
a substrate (FIG. 3a, item 31s) having circuitry (FIG. 2, item 16), configured to realize and carry out at least one functionality, and
a guard feature (FIG. 3a, item 28a) positioned between a first metal feature (FIG. 3a, item 40c; [0040], i.e. metal conductors 40) coupled ([0038], i.e. metal conductors 40c contact one or more of surrounding n-well regions 32c) to a first circuit node (FIG. 3a, item 32c) configured for being biased at a first DC bias voltage ([0042], i.e. voltage 
wherein the guard feature (FIG. 3a, item 28a) does not contribute to the functionality.
The use of the language "Configured to" in a device claim shall be interpreted as intended use.  As long as the element of the device in the prior art is met, then the intended use is met.  Claim requires further positive structure to overcome the intended use.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article 

Regarding claim 13. Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
Selveraj et al further discloses wherein the guard feature (FIG. 3a, item 28a) is a trace comprising an electrically conductive material ([0034], i.e. integrated circuit 16 is constructed with multiple metal conductor levels, with upper plate 28a in the topmost or at least an upper one of those levels) or a via filled with the electrically conductive material.

Regarding claim 14. Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
Selveraj et al further discloses wherein the electronic circuit (FIG. 2, item 16) comprises an integrated circuit (IC) (FIG. 2, item 16; [0034], i.e. integrated circuit 16), including a semiconductor substrate (FIG. 3a, item 31s).

Regarding claim 17. Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
.

Claims 12, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koswatta et al (U.S. 2018/0053707).

Regarding claim 12. Koswatta et al disclose an electronic circuit (FIG. 1a), comprising:
a substrate (FIG. 1a, items 110 and 120) having circuitry (FIG. 2, item 16), configured to realize and carry out at least one functionality, and
a guard feature (FIG. 1a, item 155 and 160) positioned between a first metal feature (FIG. 1a, item 150) coupled to a first circuit node (FIG. 1a, item 130) configured for being biased at a first DC bias voltage (FIG. 1a, item VDD) and a second metal feature (FIG. 1a, item 165) which is coupled ([to a second circuit node (FIG. 1a, i) configured for being biased at a second DC bias voltage (FIG. 1a, item GND) less than the first DC bias voltage (FIG. 1a, item VCC) wherein the functional circuitry comprises a plurality of interconnected transistors (FIG. 1a, item pFET and nFET), the first (FIG. 1a, item 150) and second metal features (FIG. 1a, item 165) configured for implementing the functionality;
wherein the guard feature (FIG. 1a, item 155 and 160) does not contribute to the functionality.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

Regarding claim 16. Koswatta et al discloses all the limitations of the electronic circuit of claim 12 above.
Koswatta et al further discloses wherein the metal comprises copper ([0040], i.e. the metal conductors 150, 155, 160, and 165 (or the metal contacts) may comprise 30% (or more) nickel alloyed copper) or aluminum.


Regarding claim 20. Koswatta et al discloses all the limitations of the electronic circuit of claim 12 above.
Koswatta et al further discloses wherein the first and second metal features and the guard feature each comprises a same metal ([0040], i.e. the metal conductors 150, 155, 160, and 165 (or the metal contacts) may comprise 30% (or more) nickel alloyed copper).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj et al (U.S. 2016/0300907) in view of claim 12 above.

Regarding claim 18.  Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
Selvaraj et al discloses the first (FIG. 3a, item 40c) and second metal (FIG. 3a, item 40t) feature.
Selvaraj et al fails to explicitly disclose features are spaced apart by < 100 mm.
Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
Selvaraj et al fails to explicitly disclose wherein the first and second metal features are spaced apart by < 100 mm.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have the first and second metal features as disclosed in Selvaraj et al to be less than 100mm as this would reduce the current latency going from the first feature to the second feature.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 

Regarding claim 19. Selvaraj et al discloses all the limitations of the electronic circuit of claim 12 above.
Selvaraj et al discloses the first (FIG. 3a, item 40c) and second metal (FIG. 3a, item 40t) feature.
Selvaraj et al fails to explicitly disclose features are spaced apart by < 20 mm.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have the first and second metal features as disclosed in Selvaraj et al to be less than 10 mm as this would reduce the current latency going from the first feature to the second feature.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/S.E.B./Examiner, Art Unit 2815  

/NILUFA RAHIM/Primary Examiner, Art Unit 2893